DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  Claim 17 recites “and the storage controller stores the write data in duplicate into the address of the area of the cache specified to write the data.”  Claim 19 recites “wherein the storage controller writes the write data received from the storage box to the cache in duplicate.” The cited limitations of claim 17 and claim 19 (emphasis on in duplicate) should be rewritten to indicate that the data is duplicated (i.e. copied) and stored in the cache. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,237,962 in view of Chen et al. (Hereinafter Chen, US Publication No. 2010/0057984). 

In regards to claim 16, U.S. Patent No. 11,237,962 teaches:
A storage system comprising; 
one or more storage systems including a cache, a storage controller, and a storage device to store data; 
wherein the storage device includes a storage box including a storage medium, 
wherein the storage box: 
receives write data from a server, and when redundant data from the write data received from the server can be generated by the storage box, generates the redundant data from the write data received from the server; 
when the storage box can write the write data and the redundant data to the storage medium in accordance with an address received by the storage controller, writes the write data and the redundant data to the storage medium; and 
transmits the write data to the storage controller when the storage box cannot generate the redundant data or cannot write the write data and the redundant data to the storage medium, and 
wherein the storage controller stores the received write data in the cache (See claim 1 of U.S. Patent No. 11,237,962, in which the teachings of claim 16 of the instant application are present in claim 1 of U.S. Patent No. 11,237,962 without patentable distinction.).

U.S. Patent No. 11,237,962 does not explicitly disclose what Chen teaches:
wherein the storage system is capable of performing a first write process in which data for a write request from the server is stored in the cache and then stored in the storage box (See Paragraph [0030] “When a write command is received from the host, it looks first to the write cache.” See Paragraph [0030] “For a write cache hit, the cache controller writes the data at the same cache line location referenced by its address. Then, if a write-through cache is being used, the write to memory proceeds;” For a write-through cache, the write data is stored in the cache and the system’s memory. See [0029], which also describes the operation of a write-through cache.), and a second write process in which data is stored in the storage box without being stored in the cache, (See Paragraph [0030] “If it is a cache miss, the cache generally doesn't update the cache line on a write miss. The entry that was there is generally left and the data is written to the main memory, bypassing the cache entirely.” If there is a write miss in the cache, the write data is stored in the main memory without being stored in the cache (i.e. write miss results in bypassing storing the data in the cache.).)
wherein the storage controller performs the first write process, based on the write request received from the server, the storage controller sets the address to store the data for the write request (See Paragraph [0030] “When a write command is received from the host, it looks first to the write cache. The cache controller reads the address of the data in the cache and compares it to the address given. If they are identical, then the controller knows that the entry in the cache at that line address is the one the host wanted. This is a cache "hit". For a write cache hit, the cache controller writes the data at the same cache line location referenced by its address. Then, if a write-through cache is being used, the write to memory proceeds;”) and notifies the storage box (See Paragraph [0030] “For a write cache hit, the cache controller writes the data at the same cache line location referenced by its address. Then, if a write-through cache is being used, the write to memory proceeds;” When there is a cache hit for a write process, the memory storage is notified (i.e. receives write data) to store the write data.)

It would have been obvious before the effective filing date of the claimed invention to combine the data transfer system of U.S. Patent No. 11,237,962 with the caching methods of Chen to increase the speed of writing data to the main memory by by utilizing a write cache, thus improving data throughput and memory management of stored data. 

Claim 26 is rejected for the same reasons as claim 16.

In regards to claim 17, U.S. Patent No. 11,237,962 teaches:
wherein when data that is not transmittable to the storage controller exists in the write data, the storage box notifies the storage controller of the existence of such data and an address of an area specified to write the data (See Claim 2 of U.S. Patent No. 11,237,962 “wherein when data that is not transmittable to the one or more storage systems exists in the write data, the storage box notifies the one or more storage systems of the existence and an address of an area specified to write the data, and the one or more storage systems stores the area specified to write the data.”), and 

U.S. Patent No. 11,237,962 does not explicitly disclose what Chen teaches:
the storage controller stores the write data in duplicate into the address of the area of the cache specified to write the data (See Paragraph [0030] “When a write command is received from the host, it looks first to the write cache.” See Paragraph [0030] “For a write cache hit, the cache controller writes the data at the same cache line location referenced by its address. Then, if a write-through cache is being used, the write to memory proceeds;” For a write-through cache, a duplicate/copy of the write data is stored in the cache and a copy of the write data is stored in the system’s memory. See [0029], which also describes the write-through cache method of storing a duplicate/copy of the write data in the cache.)

In regards to claim 19, U.S. Patent No. 11,237,962 teaches:
wherein the storage box transmits the write data to the storage controller when the storage box cannot generate the redundant data (See Claim 4 of U.S. Patent No. 11,237,962 “wherein the storage box transmits the write data to the one or more storage systems when the storage box cannot generate the redundant data.”)

U.S. Patent No. 11,237,962 does not explicitly disclose what Chen teaches:
wherein the storage controller writes the write data received from the storage box to the cache in duplicate (See Paragraph [0030] “When a write command is received from the host, it looks first to the write cache.” See Paragraph [0030] “For a write cache hit, the cache controller writes the data at the same cache line location referenced by its address. Then, if a write-through cache is being used, the write to memory proceeds;” For a write-through cache, a duplicate/copy of the write data is stored in the cache and a copy of the write data is stored in the system’s memory. See [0029], which also describes the write-through cache method of storing a duplicate/copy of the write data in the cache.)

The teachings of claim 18 of the instant application are present in claim 3 of U.S. Patent No. 11,237,962 without patentable distinction. The teachings of claim 20 of the instant application are present in claim 5 of U.S. Patent No. 11,237,962 without patentable distinction. The teachings of claim 21 of the instant application are present in claim  6 of U.S. Patent No. 11,237,962 without patentable distinction, the teachings of claim 22 of the instant application are present in claim 7 of U.S. Patent No. 11,237,962 without patentable distinction, the teachings of claim 23 of the instant application are present in claim  8 of U.S. Patent No. 11,237,962 without patentable distinction, the teachings of claim 24 of the instant application are present in claim 9 and claim 10 of U.S. Patent No. 11,237,962 without patentable distinction.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,237,962 in view of Chen in view of Katsuragi et al. (Hereinafter Katsuragi, US Publication No. 6,269,424).

 In regards to claim 25, Katsuragi teaches:
The storage system according to claim 24, wherein the storage controller: 
sends a completion report to the server upon receipt of a report of receipt of the write data from the storage box; and 
after the storage controller sends the completion report (See Col. 7, lines 29-33 “pending flag information 124 for indicating when a particular data write process is pending or has been completed” See Col. 9, lines 41-42 “Then, the host 10 is informed that the writing process has completed,”), the storage box generates the redundant data and writes the write data and redundant data to the storage medium (See Abstract “The disk array device selects the method of generating redundant data that will minimize the time required to process, transfer and store both the received host data and the generated redundant data based on the length of write data received from the host” See Col. 11, lines 25-27 “The write data on the write plane 111 (FIG. 1) and the data before update on the read plane 112 (FIG. 1) are transferred to the disk drive 300 (300g) (see (2) of FIG. 7).” See Col. 11, lines 40-41 “generating the new redundant data and storing it in the drive buffer 330 (see (4) of FIG. 7).” See Col. 11, lines 44-46 “The disk drive 300 reports a success or failure of the generation and write of the redundant data to the disk control device 20”. See Figure 7 in view of the cited abstract and cited Column 11, in which the write data and redundant data are stored in Disk Drive 300.).

It would have been obvious before the effective filing date of the claimed invention to combine the data transfer system of U.S. Patent No. 11,237,962 and the caching methods of Chen with the redundant data storage methods of Katsuragi to protect data in the case of a drive failure and, increase data reliability, improve efficiency and increase computer speed/performance by implementing RAID configurations to the storage system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L WESTBROOK/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139